             Case 19-35198 Document 215 Filed in TXSB on 11/09/19 Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §   Chapter 11
                                                                       §
    SHERIDAN HOLDING COMPANY II, LLC, et al.,1                         §   Case No. 19-35198 (MI)
                                                                       §
                                       Debtors.                        §   (Jointly Administered)
                                                                       §
                                                                       §   Re: Docket Nos. 205, 206


                     NOTICE OF WITHDRAWAL OF ASSET SALE
             ELECTION NOTICE AND SECOND AMENDED PLAN SUPPLEMENT


       PLEASE TAKE NOTICE that, on September 15, 2019, Sheridan Holding Company II,
LLC and the other above-captioned debtors and debtors in possession (collectively, the “Debtors”)
filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Court”).

       PLEASE TAKE FURTHER NOTICE that, on September 15, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 10].

        PLEASE TAKE FURTHER NOTICE that, on September 24, 2019, the Debtors filed
the Debtors’ Joint Prepackaged Plan of Reorganized Pursuant to Chapter 11 of the Bankruptcy
Code (Technical Modifications) [Docket No. 103] (as modified, amended, or supplemented from
time to time, the “Plan”).2

       PLEASE TAKE FURTHER NOTICE that, on October 24, 2019, the Debtors filed the
Notice of Filing Plan Supplement for the Debtors’ Joint Prepackaged Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications) [Docket No. 192]
(the “Original Plan Supplement”).




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
      Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
      Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
      L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
      address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.

2
      Capitalized terms used but not defined in this Notice shall have the meanings ascribed to them in the Plan.
        Case 19-35198 Document 215 Filed in TXSB on 11/09/19 Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that, on October 28, 2019, the Debtors filed the
Notice of Filing of First Supplement to Plan Supplement [Docket No. 196] (the “First Amended
Plan Supplement”).

       PLEASE TAKE FURTHER NOTICE that, on November 5, 2019, the Debtors filed the
Notice of Asset Sale Restructuring [Docket No. 205] (the “Asset Sale Election Notice”).

       PLEASE TAKE FURTHER NOTICE that, on November 5, 2019, the Debtors filed the
Notice of Filing of Second Supplement to Plan Supplement [Docket No. 206] (the “Second
Amended Plan Supplement,” and, together with the Original Plan Supplement and the First
Amended Plan Supplement, the “Plan Supplement”).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Asset Sale Election Notice,
the Debtors reserved the right to withdraw the Asset Sale Election Notice at any time prior to
confirmation of the Plan.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan Supplement, the
Debtors reserved all rights, with the consent of any applicable counterparties to the extent required
under the Plan and/or the RSA, to alter, amend, modify, or supplement the Plan Supplement and
any of the documents contained therein in accordance with the terms of the Plan.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan, there was insufficient
support from the Required Consenting Secured Lenders to proceed with the Asset Sale
Restructuring.

       PLEASE TAKE FURTHER NOTICE that, therefore, the Debtors hereby withdraw the
Asset Sale Election Notice and the Second Amended Plan Supplement.

       PLEASE TAKE FURTHER NOTICE that, a hearing to consider final approval of the
adequacy of the disclosure statement and confirmation of the Plan will be held on November 12,
2019 at 2:00 p.m. (prevailing Central Time) before Judge Marvin Isgur, Courtroom No. 404,
515 Rusk Avenue, Houston, TX 77010.

       PLEASE TAKE FURTHER NOTICE that this notice remains subject to Court approval
and subject to further change and revision in all respects.



                           [Remainder of page intentionally left blank]




                                                 2
            Case 19-35198 Document 215 Filed in TXSB on 11/09/19 Page 3 of 4



Houston, Texas
November 9, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (TX Bar No. 24062656)   Joshua A. Sussberg, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Steven N. Serajeddini (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          mcavenaugh@jw.com            Telephone:      (212) 446-4800
                                             Facsimile:      (212) 446-4900
Co-Counsel to the Debtors                    Email:          joshua.sussberg@kirkland.com
and Debtors in Possession                                    steven.serajeddini@kirkland.com

                                             -and-

                                             Spencer A. Winters (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           spencer.winters@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 19-35198 Document 215 Filed in TXSB on 11/09/19 Page 4 of 4



                                     Certificate of Service

        I certify that on November 9, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
